Name: Commission Regulation (EU) 2018/1850 of 21 November 2018 registering a geographical indication for a spirit drink in Annex III to Regulation (EC) No 110/2008 (Ã¢ Ã Ã Ã ¾Ã ·Ã ´Ã ¾Ã ²Ã ° Ã Ã °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã Ã Ã ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot TargovishteÃ¢ (GI))
 Type: Regulation
 Subject Matter: Europe;  consumption;  marketing;  regions of EU Member States;  beverages and sugar
 Date Published: nan

 28.11.2018 EN Official Journal of the European Union L 302/1 COMMISSION REGULATION (EU) 2018/1850 of 21 November 2018 registering a geographical indication for a spirit drink in Annex III to Regulation (EC) No 110/2008 (Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte (GI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 17(8) thereof, Whereas: (1) The Commission examined Bulgaria's application for registration of the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte in accordance with Article 17(5) of Regulation (EC) No 110/2008. (2) As it concluded that the application complied with Regulation (EC) No 110/2008, the Commission published the main specifications of the technical file in the Official Journal of the European Union (2) pursuant to Article 17(6) of that Regulation. (3) As no statement of objection has been received by the Commission under Article 17(7) of Regulation (EC) No 110/2008, the indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte should be registered as a geographical indication in Annex III to that Regulation. (4) The name, as published in the Official Journal in order to allow objections to be made, contains a transcription error. Following the correction of that error, the corrected version of the main specifications of the technical file should be published for information. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 In Annex III to Regulation (EC) No 110/2008, the following entry is added under the product category Wine spirit: Wine spirit Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte Bulgaria Article 2 The corrected version of the main specifications of the technical file is included in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 39, 13.2.2008, p. 16. (2) OJ C 294, 5.9.2017, p. 15. ANNEX MAIN SPECIFICATIONS OF THE TECHNICAL FILE Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã ÃÃ ¯ Ã Ã ¢ Ã ¢Ã ªÃ Ã Ã Ã ÃÃ ©Ã /GROZDOVA RAKYA OT TARGOVISHTE EU No: PGI-BG-01864  7.1.2014 1. Geographical indication to be registered:Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte 2. Category of the spirit drink: Wine spirit 3. Description of the spirit drink: 3.1. Physical, chemical and/or organoleptic characteristics Wine spirit with the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte has a pale yellow colour, a pleasant aroma of vanilla and a harmonious mild taste. Its specific physico-chemical and organoleptic characteristics are due to the following factors: the raw materials, the geographical area, the method of production and the human factor, which involves applying good manufacturing practices that combine tradition with modern technology. 3.2. Specific characteristics (compared to spirit drinks of the same category) Wine spirit with the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte is produced using a traditional Bulgarian method and has the following physico-chemical properties:  the minimum alcoholic strength of the drink is 40 % vol.;  a volatile substance content (including higher alcohols, total acids, esters and aldehydes) of 267-365 g/hl of 100 % vol. alcohol;  a maximum methanol content of 120 g/hl of 100 % vol. alcohol. The wood from which the barrels used for maturing the distillate are made and the mineral water which, after softening, is used for diluting the wine distillate also contribute to the drink's distinctive taste. 4. Geographical area concerned: Wine spirit with the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte is produced in the province of Targovishte, which is situated in the eastern part of the Danube plain. The vineyards are located in the municipality of Targovishte, in areas belonging to the following six villages: Kralevo, Dalgach, Ovcharovo, Pevets, Strazha and Ruets. 5. Method for obtaining the spirit drink: Wine spirit with the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte is produced from the following grape varieties:  white  Chardonnay, Rkatsiteli, Muscat Ottonel, Dimyat, Tamyanka, Traminer, Sauvignon Blanc, AligotÃ ©, Riesling Italico;  red  Cabernet Sauvignon and Pamid. Production begins with the harvesting of the grapes, which are sorted by variety, general outward appearance and sugar content, then pressed. The resultant pulp is macerated in rotary strainers for 4-12 hours. The grape must is then clarified and the clear fractions are transferred on for fermentation. Alcoholic fermentation takes place over approximately 20 days at temperatures of 14-18 °Ã ¡. The distillate obtained undergoes single or double distillation in a K-5 distillation column until it reaches 65 % vol. alcohol. The K-5 distillation system is a Bulgarian design. The resulting wine spirit is stored in separate compartments for maturing in oak barrels and blending (coupage). 6. Link with the geographical environment or origin: 6.1. Details of the geographical area or origin relevant to the link The geographical area is mostly hilly or undulating. The average elevation is 200 520 m above sea-level. It has a mild, temperate continental climate with maritime influences. Autumns are warm, dry and long, which greatly favours the accumulation of sugars in the grapes. The annual average temperature in the area is approximately 10,7 °C. In terms of annual average precipitation, maximum levels mostly occur in late spring and early summer. The soils in the area are sandy-loamy chernozem and grey forest soils. 6.2. Specific characteristics of the spirit drink attributable to the geographical area Wine spirit with the geographical indication Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte is produced in the province of Targovishte, whose topography, soils and climate combine to create ideal conditions for growing quality grapes that attain optimum technical ripeness. Many of the distinctive qualities of the drink are due to the special oak of the species Quercus Frainetto (Blagun oak), from which the barrels used for maturing the distillate are made. Softened mineral water from the Boaza spring, situated 8 km to the south-west of the city of Targovishte, is used for diluting the distillate. Subsequent blending results in a quality product with stable organoleptic characteristics  a pale yellow colour, a pleasant aroma of vanilla and a harmonious mild taste. The aromatic substances contained in the grapes, which bring out the bouquet and the aroma of the drink, are preserved by using both traditional and modern production methods. 7. European Union or national/regional provisions: In Bulgaria, the procedure for approving spirit drinks with a geographical indication is set out in Section VII, Production of spirit drinks with a geographical indication, of Chapter Nine, Spirit drinks, of the Wine and Spirit Drinks Act (ZVSN), published in State Gazette No 45 of 15 June 2012. Ã ÃÃ ¾Ã ·Ã ´Ã ¾Ã ²Ã ° ÃÃ °Ã ºÃ ¸Ã  Ã ¾Ã  Ã ¢Ã ÃÃ ³Ã ¾Ã ²Ã ¸Ã Ã µ/Grozdova rakya ot Targovishte was approved as a wine spirit with a geographical indication by Order No T-RD-27-13 of the Minister for the Economy of 27 November 2013, which has been published on the Ministry of the Economy's website at: http://www.mi.government.bg/bg/library/zapoved-za-utvarjdavane-na-vinena-destilatna-spirtna-napitka-grozdova-rakiya-s-geografsko-ukazanie-t-68-c28-m361-1.html. 8. Applicant: Member State, third country or legal/natural person: Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã , Ã Ã ¸Ã ½Ã ¸Ã Ã Ã µÃÃ Ã Ã ²Ã ¾ Ã ½Ã ° Ã ¸Ã ºÃ ¾Ã ½Ã ¾Ã ¼Ã ¸Ã ºÃ °Ã Ã °/Republic of Bulgaria, Ministry of the Economy.  Full address (street number and name, town/city and postal code, country): Ã ³Ã. Ã ¡Ã ¾Ã Ã ¸Ã  1052, Ã Ã ». Ã ¡Ã »Ã °Ã ²Ã Ã ½Ã Ã ºÃ °   8, Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã Ã »Ã ³Ã °ÃÃ ¸Ã /8 ul. Slavyanska, 1052 Sofia, Bulgaria 9. Specific labelling rules: The rules on the labelling of spirit drinks with a geographical indication produced in Bulgaria and intended for the Bulgarian market are laid down in Article 170(1) and Article 172(1) of the Wine and Spirit Drinks Act.